Quinn, Chief Judge
(concurring in the result):
In United States v Aletky, 16 USCMA 536, 537, 37 CMR 156 (1967), this Court declined to review an alleged error in the case because the accused had been separated from the service by “other proceedings” and there was “no probability of a rehearing or the execution of any punishment.” That decision is consistent with my view that “jurisdiction is lost” when the accused’s service affirmatively discharges him. United States v Speller, 8 USCMA 363, 372, 24 CMR 173 (1957), dissenting opinion, Chief Judge Quinn. As in Speller, supra, at page 372, I would reverse the decision of the Court of Military Review because “the proceedings against the accused abated upon his formal discharge from the service.”